Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/206,250 filed 03/19/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 03/16/2021 and 07/02/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasic et al. (US 2013/0276048), herein Krasic.
Consider claim 1, Krasic clearly teaches a system for converting an adaptive media stream to downloadable media, (Fig. 1) the system comprising: 

at least one network interface; ([0026], [0091], [0092])

([0022], [0084]-[0092])

receive, from a requesting device, a request for converting at least a portion of a media stream into a downloadable multimedia container; (Client 120 requests ingestion component 104 receive a video stream from source 102 and convert the video stream into HLS chunks for download to the client, [0023], [0024], [0034].)

initialize a plurality of worker threads; retrieve, via one of the plurality of worker threads, a segment of the media stream from a storage location; concatenate, via the one of the plurality of worker threads, the retrieved segment into a multimedia container; (Fig. 4: Chunks of the video stream are transcoded and placed into HLS segments by a plurality of threads executing the identified services, [0041]-[0046], [0056], [0063]-[0065], [0093], [0102].)

determine that each segment of the media stream associated with the at least a portion of the media stream is included in the multimedia container; (HLS segmenter 414 receives the output video chunks and fills HLS segments, [0064].) and 

transmit, via the at least one network interface, the multimedia container to the requesting device. (When an HLS segment is competed it is downloaded by the client, [0024], [0030], [0046], [0056], [0064].)

Consider claim 2, Krasic clearly teaches the at least one processor is further configured to repeat the retrieving and the concatenating steps until each segment of the media stream associated with the at least a portion of the media stream is included in the multimedia container. (When an HLS segment is competed it is downloaded by the client, [0024], [0030], [0046], [0056], [0064].)

Consider claim 3, Krasic clearly teaches the request includes one or more request parameters, and wherein the at least one processor is further configured to apply the one or more request parameters to the retrieved segment. (Criteria associated with the request, [0037].)

Consider claim 4, Krasic clearly teaches the one or more request parameters include at least one of: a resolution parameter, wherein the resolution parameter indicates a resolution at which to transcode the segment; a bitrate parameter, (A pipeline is selected to process the video according to a particular format (e.g. display format, resolution, transmission format, bit rate, coding format, and etc.), [0037], [0047].)

Consider claim 5, Krasic clearly teaches to retrieve the segment, the at least one processor is further to: retrieve a video segment and an audio segment, wherein the video segment and the audio segment are associated by content included in the video segment and the audio segment; and combine the video segment and the audio segment to create the retrieved segment. (Muxer service 412 combines the audio and video streams, [0064].)

Consider claim 6, Krasic clearly teaches the at least one processor is further configured to: create the multimedia container by combining video and audio metadata for the media stream, wherein concatenating the retrieved segment into the multimedia container includes combining the retrieved segment with the video and audio metadata; (Metadata is included with the HLS segments, [0064], [0076], [0077].) and write content seeking information to the multimedia container. (Time stamp metadata, [0064], [0076].)

Consider claim 8, Krasic clearly teaches the at least one processor is further configured to: determine a first content segment and a last content segment for the at least a portion of the media stream based on sizes of content segments associated with the media stream; and concatenate the first content segment, the last content segment, and one or more intermediate content segments into the multimedia container, wherein the one or more intermediate content segments include content disposed between the first content segment and the last content segment with respect to a timing of the content. (The video stream is divided into chunks comprising a first amount of data then re-organized intro segments appropriate for HLS, [0030].)

Consider claim 11, Krasic clearly teaches a method for converting an adaptive stream to downloadable media, (Fig. 4) the method comprising:

receiving, from a requesting device, a request for converting at least a portion of a media stream into a downloadable multimedia container; (Client 120 requests ingestion component 104 receive a video stream from source 102 and convert the video stream into HLS chunks for download to the client, [0023], [0024], [0034].)
(Fig. 4: Chunks of the video stream are transcoded and placed into HLS segments by a plurality of threads executing the identified services, [0041]-[0046], [0056], [0063]-[0065], [0093], [0102].)

determining that each segment of the media stream associated with the at least a portion of the media stream is included in the multimedia container; (HLS segmenter 414 receives the output video chunks and fills HLS segments, [0064].) and

transmitting the multimedia container to the requesting device. (When an HLS segment is competed it is downloaded by the client, [0024], [0030], [0046], [0056], [0064].)
	
Consider claim 12, Krasic clearly teaches repeating the retrieving and the concatenating steps until each segment of the media stream associated with the at least a portion of the media stream is included in the multimedia container. (When an HLS segment is competed it is downloaded by the client, [0024], [0030], [0046], [0056], [0064].)

Consider claim 13, Krasic clearly teaches the request includes one or more request parameters, the method further comprising applying the one or more request parameters to the retrieved segment. (Criteria associated with the request, [0037].)

Consider claim 14, Krasic clearly teaches the one or more request parameters include at least one of: a resolution parameter, wherein the resolution parameter indicates a resolution at which to transcode the segment; a bitrate parameter, wherein the bitrate parameter indicates a bitrate to assign to the segment; a cropping parameter, wherein the cropping parameter indicates that images in the segment are to be cropped; a resizing parameter, wherein the resizing parameter indicates that a length of the segment is to be altered; and a codec parameter, wherein the codec parameter indicates that the segment is to be transcoded to a different codec. (A pipeline is selected to process the video according to a particular format (e.g. display format, resolution, transmission format, bit rate, coding format, and etc.), [0037], [0047].)

Consider claim 15, Krasic clearly teaches retrieving the segment includes: retrieving a video segment and an audio segment, wherein the video segment and the audio segment are associated by content included in the video segment (Muxer service 412 combines the audio and video streams, [0064].)

Consider claim 16, Krasic clearly teaches creating the multimedia container by combining video and audio metadata for the media stream, wherein concatenating the retrieved segment into the multimedia container includes combining the retrieved segment with the video and audio metadata; (Metadata is included with the HLS segments, [0064], [0076], [0077].) and writing content seeking information to the multimedia container. (Time stamp metadata, [0064], [0076].)

Consider claim 18, Krasic clearly teaches determining a first content segment and a last content segment for the at least a portion of the media stream based on sizes of content segments associated with the media stream; and concatenating the first content segment, the last content segment, and one or more intermediate content segments into the multimedia container, wherein the one or more intermediate content segments include content disposed between the first content segment and the last content segment with respect to a timing of the content. (The video stream is divided into chunks comprising a first amount of data then re-organized intro segments appropriate for HLS, [0030].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krasic et al. (US 2013/0276048) in view of Lakshmanan et al. (US 2012/0158802), herein Lakshmanan.
Consider claim 7, Krasic clearly teaches creating the multimedia container.

However, Krasic does not explicitly teach the at least one processor is further configured to edit one or more atoms included in the multimedia container.

In an analogous art, Lakshmanan, which discloses a system for video distribution, clearly teaches the at least one processor is further configured to edit one or more atoms included in the multimedia container. ([0038])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Krasic by the at least one processor is further configured to edit one or more atoms included in the multimedia container, as taught by Lakshmanan, for the benefit of updating the atoms when content is added to the container.
	
Consider claim 17, Krasic combined with Lakshmanan clearly teaches creating the multimedia container includes editing one or more atoms included in the multimedia container. ([0038] Lakshmanan)



Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krasic et al. (US 2013/0276048) in view of Gordon (US 2016/0127440).
Consider claim 9, Krasic clearly teaches retrieve, via one of the plurality of worker threads, the next segment of the media stream from the storage location; and concatenate, via the one of the plurality of worker threads, the retrieved next segment into the multimedia container. (Fig. 4: Chunks of the video stream are transcoded and placed into HLS segments by a plurality of threads executing the identified services, [0041]-[0046], [0056], [0063]-[0065], [0093], [0102].)

However, Krasic does not explicitly teach determine that a next segment of the media stream is not stored in the storage location; detect an update to a manifest file; review the manifest file to determine that the next segment is stored in the storage location.

In an analogous art, Gordon, which discloses a system for video distribution, clearly teaches determine that a next segment of the media stream is not stored in the storage location; detect an update to a manifest file; review the manifest file to determine that the next segment is stored in the storage location. (Variant manifest files are updated with failover URLs which are used to find a segment when a file not found message is received from the primary URL, [0538]-[0541].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Krasic by determine that a next segment of the media stream is not stored in the storage location; detect an update to a manifest file; review the manifest file to determine that the next segment is stored in the storage location, as taught by Gordon, for the benefit of preventing interruption of the video content.

Consider claim 19, Krasic combined with Gordon clearly teaches determining that a next segment of the media stream is not stored in the storage location; detecting an update to a manifest file; reviewing the manifest file to determine that the next segment is stored in the storage location; (Variant manifest files are updated with failover URLs which are used to find a segment when a file not found message is received from the primary URL, [0538]-[0541] Gordon.) retrieving, via one of the plurality of worker threads, the next segment of the media stream from the storage location; and concatenating, via the one of the plurality of worker threads, the retrieved next segment into the multimedia container. (Fig. 4: Chunks of the video stream are transcoded and placed into HLS segments by a plurality of threads executing the identified services, [0041]-[0046], [0056], [0063]-[0065], [0093], [0102] Krasic.)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasic et al. (US 2013/0276048) in view of Mullen et al. (US 2016/0359817), herein Mullen.
Consider claim 10, Krasic clearly teaches the system of Claim 1.

However, Krasic does not explicitly teach determine that, during transmission of the multimedia container to the requesting device, a connection to the requesting device fails; cease the transmission of the multimedia container; upon a reestablishment of the connection to the requesting device, determine a next portion of the multimedia container not previously received by the requesting device based on sizes of content segments associated with the media stream; and transmit the next portion of the multimedia container to the requesting device.

In an analogous art, Mullen, which discloses a system for video distribution, clearly teaches determine that, during transmission of the multimedia container to the requesting device, a connection to the requesting device fails; cease the transmission of the multimedia container; upon a reestablishment of the connection to the requesting device, determine a next portion of the multimedia container not previously received by the requesting device based on sizes of content segments associated with the media stream; and transmit the next portion of the multimedia container to the requesting device. (Fig. 3: The segment which was being transmitted during a network interruption is the first segment transmitted after resumption of network connectivity, [0029], [0051], [0056], [0060]-[0062].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Krasic by determine that, during transmission of the multimedia container to the requesting device, a connection to the requesting device fails; cease the transmission of the multimedia container; upon a reestablishment of the connection to the requesting device, determine a next portion of the multimedia container not previously received by the requesting device based on sizes of content segments associated with the media stream; and transmit the next portion of the multimedia container to the requesting device, as taught by Mullen, for the benefit of ensuring the viewer does not miss any of the video content.
	

claim 20, Krasic combined with Mullen clearly teaches determining that, during transmission of the multimedia container to the requesting device, a connection to the requesting device fails; ceasing the transmission of the multimedia container; upon a reestablishment of the connection to the requesting device, determining a next portion of the multimedia container not previously received by the requesting device based on sizes of content segments associated with the media stream; and transmitting the next portion of the multimedia container to the requesting device. (Fig. 3: The segment which was being transmitted during a network interruption is the first segment transmitted after resumption of network connectivity, [0029], [0051], [0056], [0060]-[0062] Mullen.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425